UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                            No. 19-2047


In re: BEN POURBABAI,

                        Debtor.

----------------------------------------

BEN POURBABAI,

                        Debtor - Appellant,

                v.

JOHN P. FITZGERALD, III,

                        Trustee - Appellee,

                and

JANET MARIE MEIBURGER, Chapter 7 Trustee,

                        Trustee.



                                            No. 19-2206


In re: BEN POURBABAI,

                        Debtor.

----------------------------------------
BEN POURBABAI,

                    Debtor - Appellant,

             v.

JOHN P. FITZGERALD, III,

                    Trustee - Appellee,

             and

JANET MARIE MEIBURGER, Chapter 7 Trustee,

                    Trustee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:19-cv-00401-RDA-JFA)


Submitted: July 31, 2020                                          Decided: August 13, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


No. 19-2047, dismissed; No. 19-2206, affirmed as modified by unpublished per curiam
opinion.


Ben Pourbabai, Appellant Pro Se. Hugh Michael Bernstein, OFFICE OF THE UNITED
STATES TRUSTEE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Ben Pourbabai seeks to appeal district court orders

related to his bankruptcy proceeding. First, in No. 19-2206, Pourbabai appeals the district

court’s order upholding the bankruptcy court’s order converting his Chapter 11 bankruptcy

proceeding to one under Chapter 7, dismissing the case, and remanding to the bankruptcy

court for further proceedings and the order denying his motion for reconsideration. We

have reviewed the record and the district court’s orders and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. ∗ See Pourbabai v.

Fitzgerald, No. 1:19-cv-00401-RDA-JFA (E.D. Va. Oct. 2, 2019; Oct. 16, 2019).

       In No. 19-2047, Pourbabai filed a notice of appeal seeking to appeal a district court

order denying injunctive relief entered on September 23, 2019. “An appeal permitted by

law as of right from a district court to a court of appeals may be taken only by filing a

notice of appeal,” which, in turn, “must designate the judgment, order, or part thereof being

appealed.” Fed. R. App. P. 3(a)(1), (c)(1)(B). “The requirements of [Fed. R. App. P.] 3

are mandatory and jurisdictional.” United States v. Little, 392 F.3d 671, 681 (4th Cir.

2004). Although we have “held that the policy of construing notices of appeal liberally

applies ‘especially’ to pro se filings, [t]his principle does not, however, excuse

noncompliance with the Rule.” Id.




       ∗
       The record reflects that the district court intended its order to be a final, appealable
order. We affirm as modified to reflect that the district court’s order affirmed the
bankruptcy court’s conversion order instead of dismissing.

                                              3
       The district court’s docket does not contain an order denying injunctive relief on

September 23, 2019. Instead, the court denied injunctive relief on May 28, 2019. The only

order entered on September 23, 2019, was an order permitting the United States Trustee’s

counsel to appear pro hac vice. Pourbabai does not challenge the pro hac vice order or

specify the denial of injunctive relief that he seeks to appeal. Pourbabai’s notice of appeal

therefore fails to comply with Rule 3’s requirements. Accordingly, we grant the United

States Trustee’s motion to dismiss in No. 19-2047, and we deny the Trustee’s motion to

suspend briefing.

       We grant Pourbabai’s motions to file corrected versions of his informal brief, first

motion for injunctive relief, and motion contesting the district court’s dismissal order. We

deny Pourbabai’s motions for transcripts at Government’s expense, to disqualify or recuse

Judges Gregory, Rushing, and Traxler, for appointment of counsel, and to appeal the denial

of his motion to dismiss. We deny as moot Pourbabai’s motions to expedite the appeal, all

remaining motions for an injunction pending appeal, and his motions to amend,

supplement, or withdraw his prior motions for injunctive relief. Finally, we deny all other

pending motions filed by Pourbabai.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               No. 19-2047, DISMISSED;
                                                 No. 19-2206, AFFIRMED AS MODIFIED




                                             4